          Case 9:19-cv-00176-DLC Document 26 Filed 12/22/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

 NATIONAL CASUALTY COMPANY,                          CV 19–176–M–DLC

                        Plaintiff,

           vs.                                                ORDER

 APEC, INC.; SCHWARZ
 ARCHITECTURE & ENGINEERING,
 INC.; JEFFREY S. GALLATIN, an
 individual; and GALLATIN
 CONSTRUCTION, INC.,

                        Defendant.

         Before the Court is the parties’ Stipulation for Dismissal. (Doc. 25.) The

parties have stipulated to the dismissal of the above-captioned matter with

prejudice, with each party bearing its own costs and fees. (Id. at 2.)

         Accordingly, IT IS ORDERED that the above-captioned matter is

DISMISSED with prejudice, with each party to bear its own attorneys’ fees and

costs.

         IT IS FURTHER ORDERED that all pending deadlines and the jury trial

currently scheduled for February 1, 2021 are VACATED and all pending motions,

if any, are DENIED as moot.

         The Clerk of Court is directed to close the case file.


                                             1
 Case 9:19-cv-00176-DLC Document 26 Filed 12/22/20 Page 2 of 2



DATED this 22nd day of December, 2020.




                              2
